By the Court :
It is satisfactorily shown that, in the year 1854, Olvera, by deed of bargain and sale, conveyed to E. O. Crosby the undivided third of the Rancho Cuyamaca; that the only consideration therefor was the agreement of Crosby to prosecute to a final determination before the Board of Land Commissioners and the courts of the United States, the claim of Olvera to the said rancho, and that Crosby failed to perform his agreement. The title to the undivided third of the rancho vested absolutely in Crosby, and his agreement did not constitute a condition, upon a breach of which *489the title would revest in Olvera; but a breach of the agreement only gave Olvera a cause of action for damages. The title to the undivided third of the rancho was conveyed, in 1855, by Crosby to S. J. Crosby, and remained in him until his death, on the 29th of March, 1859.
On the 28th of April, 1869, Olvera executed to the plaintiff a conveyance, by which the former purported to convey to the latter “the interest in said lands or rancho heretofore conveyed as aforesaid to said Elisha O. Crosby, and which is described as follows, to wit: All the undivided one-third part of that tract of land and rancho, in the county of San Diego, called Cuyamaca.” The deed recites that Crosby had agreed with Olvera to prosecute his claim to the rancho and procure a patent, in consideration of which Olvera agreed to convey to Crosby one undivided third of the rancho which should be confirmed and patented, which agreement was evidenced by a deed executed by Olvera and a “defeasance” executed by Crosby. But no defeasance was, in fact, executed by Crosby, nor did Olvera agree to convey the undivided third of tho land to Crosby—the recital being a misdescription of the deed and agreement between Olvera and Crosby, first above mentioned. It is alleged in the complaint, and found by the court, that Olvera, from November, 1859, to April 28, 1869, held the possession of the whole of the rancho, adversely to all the world, and that since that day Olvera and the plaintiff have held such adverse possession, and the evidence is sufficient to sustain that finding. The effect of such adverse possession was to extinguish the title which Olvera had conveyed to Crosby, in whosesoever hands it might be, at the time the Statute of Limitations had completely run. We are not to be understood, however, as holding that such adverse possession would have any effect as against a patent to the rancho subsequently issued, if Crosby and his grantees are entitled to the benefits of the patent. It did not retransfer the title of Crosby to Olvera, but, as we have often held, it extinguished it, and thus the entire title to the rancho was left in Olvera. That was the condition of the title, as shown by the finding, at the date of the deed of Olvera to the *490plaintiff. That deed contains two descriptions. The first is, “ the interest in said lands or rancho heretofore conveyed as aforesaid to said Elisha 0. Crosby;” and the second is, ‘ ‘ all the undivided third part of that tract of land and rancho, in the county of San Diego, called Cuyamaca.” It was impossible for Olvera to convey the identical interest which he had theretofore conveyed to Crosby, for the title to that interest had been extinguished by the operation of Olvera’s adverse possession, prior to the execution of the deed to the' plaintiff. The first description cannot be construed as including any title acquired by adverse possession, for such title had not been conveyed to Crosby. It cannot with legal propriety be said that the interest conveyed to Crosby was any particular interest in the rancho; that is to say, there are no means by which one undivided third of the rancho can be distinguished from either of the other undivided thirds. The second description, therefore—the undivided third part of the rancho—is the only effective description of the interest conveyed to the plaintiff. The latter thereby became a tenant in common in the rancho with Olvera, holding an undivided third thereof, but not any particular one-third.
It is proper to add, that the first portion of the description of the interest conveyed by Olvera to the plaintiff is inoperative for another reason, which is, that the interest which was conveyed to Crosby having been conveyed absolutely, and without any condition or defeasance, was not in Olvera when he executed his deed to the plaintiff, and, therefore, he could not convey that interest. The finding, therefore, to the effect that Olvera conveyed to the plaintiff the identical third which he had theretofore conveyed to Crosby, cannot be sustained.
If the finding be construed as stating that Olvera, in accordance with our construction of the deed, conveyed to plaintiff one undivided third of the rancho generally, without limiting it to any particular third, the question arises whether the plaintiff can maintain the action. It is alleged in the complaint that the only claim which the defendants set up to the premises is derived under the deed of Olvera *491to Crosby, and it is not alleged or found that they assert any other claim. That deed and the deeds derived therefrom constitute the only cloud upon the title, of which the plaintiff complains. In attacking the deed of Olvera to Crosby, it is of no importance to the plaintiff whether the sheriff’s sale and deed were valid or invalid; nor are the •other deeds under which the defendants claim title material to the inquiry here, for they are all derived from the deed of Olvera to Crosby. Can the plaintiff, being the owner of one undivided third of the rancho, and being in possession of the rancho jointly with Olvera, maintain an action to set aside, as a cloud upon his title, a deed of one undivided third of the rancho ? It is not enough that the deed which is sought to be set aside may, possibly, he a cloud on the plaintiff's title, but it must clearly appear that the claim set up under such deed is, in fact, in hostility to the plaintiff’s title. It cannot be said that the claim of title under that deed injuriously affects the plaintiff’s title to an undivided third, rather than the title to either of the other undivided thirds, of the rancho. The case might be quite different if both parties claimed title under the deed to Crosby, but, as the case now stands, the plaintiff’s title may be valid, and his deed have full effect, even if the defendant’s title should bo adjudged to be valid. The plaintiff, as the owner of an undivided interest in the rancho, does not make out a case by merely showing that the deed under which the defendants claim is invalid, but it must also appear that the assertion of title under it will impair or injuriously affect his title. The defendant’s deed, if it were valid, might be fully satisfied without impairing, or in any manner affecting, the plaintiff’s title.
Judgment and order reversed, and cause remanded for a new trial.
Remittitur forthwith.